DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed October 2, 2019 has been received and entered.  Claims 4-7 and 18 have been canceled.  Accordingly, claims 1-3, 8-17 and 19-21 are pending in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-3, 8-17 and 19-21 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-3, 8-17 and 19-21 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1-3, 8-17 and 19-21 are directed to methods of predicting therapeutic effectiveness.
	Applicants attention is directed to the Revised Subject Matter Eligibility Guidance published by the Office in 2019. 
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility

	The claim recites a series of steps or acts.  Thus the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes).
	The claim is then analyzed to determine whether it is directed to any judicial exception.  In the second step, the claim recites isolating mononuclear cells adding the at least one pharmaceutical compound under cell culture conditions, adding a fluorescent dye, and measuring on the mononuclear cells the transmembrane potential of mitochondria by quantification of fluorescence emitted from the dye, which describes a correlation or relationship between the transmembrane potential and therapeutic effectiveness.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  Additionally, this second step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams.  Thus, the claim is directed to at least one exception (Step 2: Yes), which may be termed a law of nature, an abstract idea, or both.  

	On February 6, 2019, the United States Court of Appeals for the Federal Circuit (CAFC) found in Athena Diagnostics v. Mayo Collaborative Services that diagnostic methods are not patent subject matter eligible unless they embody a separate technical improvement beyond the correlation of molecules in bodily fluids to particular diseases/effectiveness.
	Claims drawn to diagnostic uses of underlying natural phenomena regardless of the reagents employed or the starting samples used have been found not patent eligible, because once the newly discovered natural phenomenon is removed from the claims, the remaining elements merely recite routine, conventional, and well-understood steps that cannot provide the inventive concept to transform the methods into patent eligible subject matter.  See Myriad Genetics; In re BRCA1- and BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3d 755 (Fed. Cir. 2014); Arisoa Diagnostics, Inc. v. Sequenom Inc., 788 F.3d 1371 (Fed. Cir. 2015) (en banc petition denied) (cert. denied); Genetic Tech. Ltd. V. Merial LLC, 818 F.3d 1369 (Fed. Cir. 2016); Cleveland Clinic Foundation v. True Health Diagnostics LLC, 859 F.3d 1352 (Fed. Cir. 2017); Roche Molecular Systems, Inc. v. CEPHEID, 905 F.3d 1363 (Fed. Cir. 
	Accordingly, claims 1-3, 8-17 and 19-21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




2.	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, This is a written description rejection.
	Claim 2 recites BH3 mimetics.
	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, "mimetics" alone is insufficient to describe the genus.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus.  
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only 
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that "An adequate written description of a DNA... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
	
3.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is vague and indefinite in the use of the phrase "mimetic."  Since it is unclear what amount of chemical modification is permitted as implied by the recitation of "mimetic."  Since it is unclear how the polypeptide is to be varied as referred to in the 

4.	Regarding claims 15 and 17 the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Simply stated, a claim limitation is either a claim limitation or not, there are no “preferable/non-preferable” claim limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 14, 2021